707 S.E.2d 246 (2011)
WHD, L.P.
v.
LAWYERS MUTUAL LIABILITY INSURANCE COMPANY OF NORTH CAROLINA and Brent E. Wood.
No. 500P10.
Supreme Court of North Carolina.
April 7, 2011.
John W. Ormand, III, Raleigh, for WHD, L.P.
Thomas Farrell, for WHD, L.P.
Dan J. McLamb, Raleigh, for Lawyers Mutual Liability Ins. Co. of NC.
W. Sidney Aldridge, Raleigh, for Wood, Brent E.

ORDER
Upon consideration of the conditional petition filed on the 6th of December 2010 by Defendant (Lawyers Mutual Liability Ins. Co. of NC) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 7th of April 2011."